 

Exhibit 10.2

 

FRANCESCA’S COLLECTIONS, INC.

 

December 28, 2012

 

Re: Employment Letter Agreement

 

Dear Sei Jin:

 

Subject to the terms and conditions of this letter agreement (this “Agreement”),
Francesca’s Collections, Inc., a Texas corporation (the “Company”), desires to
provide for your continued employment on the terms and conditions of this
Agreement. This Agreement is effective as of January 1, 2013 (the “Effective
Date”).

 

1.          Employment; Compensation and Benefits.

 

(a)          Position and Duties. You shall serve as the Company’s Chief
Merchandising Officer, reporting to the Company’s Chief Executive Officer.
During your Period of Employment (as defined below) with the Company, you agree
to (i) devote substantially all of your business time, energy and skill to the
performance of your duties for the Company, (ii) perform such duties in a
faithful, effective and efficient manner and (iii) hold no other employment.

 

(b)          Period of Employment. The “Period of Employment” shall be a period
of three (3) years commencing on the Effective Date and ending at the close of
business on the third (3rd) anniversary of the Effective Date. Notwithstanding
the foregoing, the Period of Employment is subject to earlier termination as
provided in Section 2(a) of this Agreement.

 

(c)          Base Salary. Your base salary (the “Base Salary”) shall be at an
annualized rate of Three Hundred and Fifty Thousand Dollars ($350,000.00) and
shall be paid in accordance with the Company’s regular payroll practices in
effect from time to time.

 

(d)          Annual Bonus. You may be eligible for an annual incentive bonus
based on the Company’s annual bonus plan that may exist from time to time. Your
target annual incentive bonus amount for a particular fiscal year of the Company
during the Period of Employment shall equal Fifty Percent (50%) of your Base
Salary for that fiscal year.

 

(e)          Retirement, Welfare and Fringe Benefits. During the Period of
Employment you shall be entitled to participate in all employee savings and
welfare benefit plans and programs, and fringe benefit plans and programs, made
available by the Company to the Company’s employees generally, in accordance
with the eligibility and participation provisions of such plans and as such
plans or programs may be in effect from time to time.

 

(f)           Benefits Allowance. For each fiscal year during the Period of
Employment, commencing on the date hereof, the Company shall provide you with an
allowance of $20,000.00 to apply towards the purchase of additional benefits at
your discretion. Such allowance shall be paid in equal monthly installments
(unless a pro-rata payment is to be made) on the closest payroll date on or
following the first day of each month of each calendar year, provided that you
are employed with the Company on such date.

 

2.          Termination and Severance.

 

(a)          Termination. Your employment by the Company may be terminated by
the Company: (i) immediately upon notice, with Cause (as defined below), or
(ii) with no less than thirty (30) days’ advance written notice to you, without
Cause, or (iii) immediately in the event of your Disability (as defined below)
or your death. In the event that you are provided with notice of termination
without Cause pursuant to clause (ii) above, the Company will have the option to
place you on administrative leave during the notice period. You may terminate
your employment by the Company for any reason with no less than thirty (30)
days’ advance written notice to the Company. Any termination of your employment
(by you or by the Company) must be communicated by written notice from the
terminating party to the other party. Such notice of termination must be hand
delivered (if to the Company, to the Company’s Chief Executive Officer) and must
indicate the specific provision(s) of this Agreement relied upon in effecting
the termination. The date your employment by the Company terminates is referred
to herein as your “Severance Date.”

 

1

 

 

 

(b)          Benefits upon Termination. Regardless of the reason for the
termination of your employment with the Company, in connection with such
termination the Company will pay you (on or within 30 days following your
Severance Date) your accrued and unused vacation (if any) and you will be
entitled to any benefits that are due to you under the Company’s 401(k) plan in
accordance with the terms of that plan. If you hold any stock options or other
equity or equity-based awards granted by the Company, the terms and conditions
applicable to those awards will control as to the consequences of a termination
of your employment on those awards. In addition to the foregoing, if your
employment with the Company terminates as a result of a termination by the
Company of your employment without Cause (as defined below), you will (subject
to the other conditions set forth in Section 2(c) below) be entitled to the
following benefits: the Company will pay you, subject to tax withholding and
other authorized deductions, an aggregate amount equal to one (1) times your
Base Salary as in effect on the Severance Date (the “Severance Benefit”).
Subject to Section 5, the Company will pay this benefit to you in substantially
equal installments (each in the applicable fraction of the aggregate benefit) in
accordance with the Company’s standard payroll practices over a period of twelve
(12) months, with the first installment payable in the month following the month
in which your Separation from Service (as such term is defined below) occurs.

 

(c)          Conditions for Receipt of Severance Benefit. Notwithstanding
anything to the contrary herein, if the Severance Benefit is otherwise due to
you and, at any time, you breach any obligation under Section 6 of this
Agreement, from and after the date of such breach and not in any way in
limitation of any right or remedy otherwise available to the Company, you will
no longer be entitled to, and the Company will no longer be obligated to pay,
any remaining unpaid portion of the Severance Benefit. In addition, in order to
receive any Severance Benefit, you must, upon or promptly following (and in all
events, within twenty-one (21) days of, unless a longer period of time is
required by applicable law) your Severance Date, provide the Company with a
separation agreement which shall contain a valid, executed general release
agreement in a form acceptable to the Company, and such release shall have not
been revoked. You agree and acknowledge that such separation agreement may
contain additional restrictive covenants, including, without limitation,
non-solicitation covenants and non-disparagement covenants.

 

(d)          Exclusive Remedy. You agree that should your employment by the
Company terminate for any reason, the payments and benefits contemplated by this
Agreement with respect to the circumstances of such termination shall constitute
the exclusive and sole remedy for any such termination of your employment and
you agree not to assert or pursue any other remedies, at law or in equity, with
respect to any termination of employment. You agree that, in the event of a
termination of your employment, you are not and will not be entitled to
severance benefits under any other agreement, plan, program, or policy of the
Company.

 

3.          Certain Defined Terms. As used in this Agreement, the following
terms shall be defined as follows:

 

(a)          “Cause” shall mean that one or more of the following has occurred:
(i) you have committed a felony (under the laws of the United States or any
relevant state, or a similar crime or offense under the applicable laws of any
relevant foreign jurisdiction); (ii) you have engaged in acts of fraud,
dishonesty or other acts of material misconduct in the course of your duties;
(iii) your abuse of narcotics or alcohol that has or may reasonably harm the
Company; (iv) any violation by you of the Company’s written policies; (v) your
failure to perform or uphold your duties and/or you fail to comply with
reasonable directives of the Company’s Chief Executive Officer or Board of
Directors, as applicable; or (vi) any breach by you of any provision of
Section 6, or any material breach by you of this Agreement or any other contract
you are a party to with the Company.

 

(b)          “Disability” shall mean a physical or mental impairment which
renders you unable to perform the essential functions of your employment with
the Company, even with reasonable accommodation that does not impose an undue
hardship on the Company, for more than 180 days in any 12-month period, unless a
longer period is required by federal or state law, in which case that longer
period would apply.

 

(c)          “Separation from Service” occurs when you die, retire, or otherwise
have a termination of employment with the Company that constitutes a “separation
from service” within the meaning of Treasury Regulation Section 1.409A-1(h)(1),
without regard to the optional alternative definitions available thereunder.

 

2

 

 

4.          Limitation on Benefits. Notwithstanding anything contained in this
Agreement to the contrary, to the extent that any payment, benefit or
distribution of any type to you or for your benefit by the Company or any of its
affiliates, whether paid or payable, provided or to be provided, or distributed
or distributable pursuant to the terms of this Agreement or otherwise
(collectively, the “Total Payments”) would be subject to the excise tax imposed
under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), then the Total Payments shall be reduced (but not below zero) so that
the maximum amount of the Total Payments (after reduction) shall be one dollar
($1.00) less than the amount which would cause the Total Payments to be subject
to the excise tax imposed by Section 4999 of the Code. Unless you shall have
given prior written notice to the Company to effectuate a reduction in the Total
Payments if such a reduction is required, any such notice consistent with the
requirements of Section 409A of the Code to avoid the imputation of any tax,
penalty or interest thereunder, the Company shall reduce or eliminate the Total
Payments by first reducing or eliminating any cash severance benefits (with the
payments to be made furthest in the future being reduced first), then by
reducing or eliminating any accelerated vesting of stock options or similar
awards, then by reducing or eliminating any accelerated vesting of restricted
stock or similar awards, then by reducing or eliminating any other remaining
Total Payments. The preceding provisions of this Section 4 shall take precedence
over the provisions of any other plan, arrangement or agreement governing your
rights and entitlements to any benefits or compensation.

 

5.          Section 409A. It is intended that any amounts payable under this
Agreement and the Company’s and your exercise of authority or discretion
hereunder shall comply with and avoid the imputation of any tax, penalty or
interest under Section 409A of the Code. This Agreement shall be construed and
interpreted consistent with that intent. If you are a “specified employee”
within the meaning of Treasury Regulation Section 1.409A-1(i) as of the date of
your Separation from Service and you are entitled to the Severance Benefit, you
shall not be entitled to any payment or benefit pursuant to Section 2(b) until
the earlier of (i) the date which is six (6) months after your Separation from
Service for any reason other than your death, or (ii) the date of your death.
The provisions of the preceding sentence shall only apply if, and to the extent,
required to avoid the imputation of any tax, penalty or interest pursuant to
Section 409A of the Code. Any amounts otherwise payable to you upon or in the
six (6) month period following your Separation from Service that are not so paid
by reason of such 6-month delay provision shall be paid (without interest) as
soon as practicable (and in all events within thirty (30) days) after the date
that is six (6) months after your Separation from Service (or, if earlier, as
soon as practicable, and in all events within thirty (30) days, after the date
of your death).

 

6.          Protective Covenants.

 

(a)          Confidential Information.

 

(i)          You shall not disclose or use at any time, either during the Period
of Employment or thereafter, any Trade Secrets and Confidential Information (as
defined below) of which you become aware, whether or not such information is
developed by you, except to the extent that such disclosure or use is directly
related to and required by your performance in good faith of duties for the
Company. You will take all appropriate steps to safeguard Trade Secrets and
Confidential Information in your possession and to protect it against
disclosure, misuse, espionage, loss and theft. You shall deliver to the Company
at the termination of your employment, or at any time the Company may request,
all memoranda, notes, plans, records, reports, computer tapes and software and
other documents and data (and copies thereof) relating to the Trade Secrets and
Confidential Information or the Work Product (as hereinafter defined) of the
business of the Company or any of its affiliates which you may then possess or
have under your control. Notwithstanding the foregoing, you may truthfully
respond to a lawful and valid subpoena or other legal process, but shall give
the Company the earliest possible notice thereof.

 

(ii)         For purposes of this Agreement, “Trade Secrets and Confidential
Information” means information that is not generally known to the public and
that is used, developed or obtained by the Company in connection with its
business, including, but not limited to, information, observations and data
obtained by you while employed by the Company or any predecessors thereof
concerning (i) the business or affairs of the Company (or such predecessors),
(ii) products or services, (iii) fees, costs and pricing structures,
(iv) designs, (v) analyses, (vi) drawings, photographs and reports,
(vii) computer software, including operating systems, applications and program
listings, (viii) flow charts, manuals and documentation, (ix) data bases,
(x) accounting and business methods, (xi) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (xii) customers and clients and customer or client lists,
(xiii) other copyrightable works, (xiv) all production methods, processes,
technology and trade secrets, and (xv) all similar and related information in
whatever form. Trade Secrets and Confidential Information will not include any
information that has been published (other than a disclosure by you in breach of
this Agreement) in a form generally available to the public prior to the date
you propose to disclose or use such information. Trade Secrets and Confidential
Information will not be deemed to have been published merely because individual
portions of the information have been separately published, but only if all
material features comprising such information have been published in
combination.

 

3

 

 

(iii)         For purposes of this Agreement, “Work Product” means all
inventions, innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable, copyrightable, registerable as a trademark, reduced
to writing, or otherwise) which relates to the Company’s or any of its
affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by you
(whether or not during usual business hours, whether or not by the use of the
facilities of the Company or any of its affiliates, and whether or not alone or
in conjunction with any other person) while employed by the Company (including
those conceived, developed or made prior to the Effective Date) together with
all patent applications, letters patent, trademark, trade name and service mark
applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing. All Work Product that you may have
discovered, invented or originated during your employment by the Company or any
of its affiliates prior to the date hereof, that you may discover, invent or
originate during your employment or at any time following the termination of
your employment with the Company, shall be the exclusive property of the Company
and its affiliates, as applicable, and you hereby assign all of your right,
title and interest in and to such Work Product to the Company or its applicable
affiliate, including all intellectual property rights therein. You shall
promptly disclose all Work Product to the Company, shall execute at the request
of the Company any assignments or other documents the Company may deem necessary
to protect or perfect its (or any of its affiliates’, as applicable) rights
therein, and shall assist the Company, at the Company’s expense, in obtaining,
defending and enforcing the Company’s (or any of its affiliates’, as applicable)
rights therein. You hereby appoint the Company as your attorney-in-fact to
execute on your behalf any assignments or other documents deemed necessary by
the Company to protect or perfect the Company, the Company’s (and any of its
affiliates’, as applicable) rights to any Work Product.

 

(b)          Restriction on Competition. During your employment with the Company
and twelve (12) months following the termination of your employment with the
Company (regardless of the reason for such termination and regardless of whether
or not you are entitled to the Severance Benefit) (the “Restricted Period”), you
shall not directly or indirectly, individually or on behalf of any other person
or entity, manage, participate in, work for, consult with, render services for,
or take an interest in (as an owner, stockholder, partner or lender) any
Competitor. For purposes of this Agreement, “Competitor” means a Person anywhere
in the world (the “Restricted Area”) that at any time during the period of time
during which you are employed by the Company, or any time during the Restricted
Period engages in the business of operating retail stores for the sale of
women’s apparel, jewelry, accessories, gifts, greeting cards, picture frames and
related items or any other business that the Company is engaged in, or
reasonably anticipates becoming engaged in. The parties hereto agree that the
Company intends to engage in business throughout the Restricted Area, even if it
does not currently do so, and therefore its scope is reasonable. Nothing herein
shall prohibit you from being a passive owner of not more than 2% of the
outstanding stock of any class of a corporation which is publicly traded, so
long as you have no active participation in the business of such corporation.
The term “Person” as used in this Agreement shall be construed broadly and shall
include, without limitation, an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

 

(c)          Non-Solicitation of Employees and Consultants. During your
employment with the Company and during the Restricted Period, you will not, and
should be enjoined (if necessary) from being able to directly or indirectly
through any other Person: (i) induce or attempt to induce any employee or
independent contractor of the Company or any affiliate of the Company to leave
the employ or service, as applicable, of the Company or such affiliate, or in
any way interfere with the relationship between the Company or any such
affiliate, on the one hand, and any employee or independent contractor thereof,
on the other hand, or (ii) hire any person who was an employee of the Company or
any affiliate of the Company until twelve (12) months after such individual’s
employment relationship with the Company or such affiliate has been terminated.

 

(d)          Non-Solicitation of Customers. During your employment with the
Company and during the Restricted Period, you will not, and should be enjoined
(if necessary) from being able to directly or indirectly through any other
Person: (i) influence or attempt to influence customers, vendors, suppliers,
licensors, lessors, joint venturers, associates, consultants, agents, or
partners of the Company or any affiliate of the Company to divert their business
away from the Company or such affiliate; and (ii) interfere with, disrupt or
attempt to disrupt the business relationships, contractual or otherwise, between
the Company or any affiliate of the Company, on the one hand, and any of its or
their customers, suppliers, vendors, lessors, licensors, joint venturers,
associates, officers, employees, consultants, managers, partners, members or
investors, on the other hand.

 

4

 

 

(e)          Understanding of Covenants. You acknowledge and agree that the
Company would not have entered into this Agreement, providing for severance
protections to you on the terms and conditions set forth herein, but for your
agreements herein. You agree that the foregoing covenants set forth in this
Section 6 (the “Restrictive Covenants”) are reasonable, including in temporal
and geographical scope, and in all other respects, and necessary to protect the
Company’s and its affiliates’ Trade Secrets and Confidential Information, good
will, stable workforce, and customer relations. The parties hereto intend that
Restrictive Covenants shall be deemed to be a series of separate covenants, one
for each county or province of each and every state or jurisdiction within the
Restricted Area and one for each month of the Restricted Period. You understand
that the Restrictive Covenants may limit your ability to earn a livelihood in a
business similar to the business of the Company and any of its affiliates, but
you nevertheless believe that you have received and will receive sufficient
consideration and other benefits as an employee of the Company and as otherwise
provided hereunder or as described in the recitals hereto to clearly justify
such restrictions which, in any event (given your education, skills and
ability), you do not believe would prevent you from otherwise earning a living.
You agree that the Restrictive Covenants do not confer a benefit upon the
Company disproportionate to your detriment.

 

(f)           Enforcement. You agree that a breach by you of any of the
covenants in this Section 6 would cause immediate and irreparable harm to the
Company that would be difficult or impossible to measure, and that damages to
the Company for any such injury would therefore be an inadequate remedy for any
such breach. Therefore, you agree that in the event of any breach or threatened
breach of any provision of this Section 6, the Company shall be entitled, in
addition to and without limitation upon all other remedies the Company may have
under this Agreement, at law or otherwise, to obtain specific performance,
injunctive relief and/or other appropriate relief (without posting any bond or
deposit) in order to enforce or prevent any violations of the provisions of this
Section 6, or require you to account for and pay over to the Company all
compensation, profits, moneys, accruals, increments or other benefits derived
from or received as a result of any transactions constituting a breach of this
Section 6, if and when final judgment of a court of competent jurisdiction is so
entered against you.

 

7.          Withholding Taxes. Notwithstanding anything else herein to the
contrary, the Company may withhold (or cause there to be withheld, as the case
may be) from any amounts otherwise due or payable under or pursuant to this
Agreement such federal, state and local income, employment, or other taxes as
may be required to be withheld pursuant to any applicable law or regulation.

 

8.          Successors and Assigns. This Agreement is personal to you and
without the prior written consent of the Company shall not be assignable by you
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by your legal representatives.
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

 

9.          Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK
OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER
THAN THE STATE OF TEXAS TO BE APPLIED.

 

10.         Severability. If any provision of this Agreement is found by any
court of competent jurisdiction to be invalid or unenforceable for any reason,
such finding shall not affect, impair or invalidate the remainder of this
Agreement. If any aspect of any restriction herein is too broad or restrictive
to permit enforcement to its fullest extent, you and the Company agree that any
court of competent jurisdiction shall modify such restriction to the minimum
extent necessary to make it enforceable and then enforce the provision as
modified.

 

11.         Entire Agreement, Amendment and Waiver. This Agreement constitutes
the entire agreement between you and the Company with respect to the subject
matter hereof and supersedes any and all prior or contemporaneous oral or
written communications respecting such subject matter. This Agreement shall not
be modified, amended or in any way altered except by written instrument signed
by you and the Company’s Chief Executive Officer. A waiver by either party
hereto of any rights or remedies hereunder on any occasion shall not be a bar to
the exercise of the same right or remedy on any subsequent occasion or of any
other right or remedy at any time.

 

5

 

 

 

12.         Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

13.         Remedies. Each of the parties to this Agreement and any such person
or entity granted rights hereunder whether or not such person or entity is a
signatory hereto shall be entitled to enforce its rights under this Agreement
specifically to recover damages and costs for any breach of any provision of
this Agreement and to exercise all other rights existing in its favor. The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that each party
may in its sole discretion apply to any court of law or equity of competent
jurisdiction for specific performance, injunctive relief and/or other
appropriate equitable relief (without posting any bond or deposit) in order to
enforce or prevent any violations of the provisions of this Agreement. Each
party shall be responsible for paying its own attorneys’ fees, costs and other
expenses pertaining to any such legal proceeding and enforcement regardless of
whether an award or finding or any judgment or verdict thereon is entered
against either party.

 

14.         Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument.

 

[Signature page follows]

 

6

 

 

IN WITNESS WHEREOF, you and the Company have executed this Agreement as of
December 28, 2012.

 

  Francesca’s Collections, Inc.   a Texas corporation         By: /s/ Neill
Davis     Neill Davis, President         AGREED BY:       /s/ Sei Jin Alt   Sei
Jin Alt

 

7

 

 